Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8, 10-17 and 19-20 are rejected under 35 U.S.C. 102(A)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Rowland et al. (US 2010/0308974 A1), hereafter Rowland and Yilmaz et al. (US 2013/0106441 A1).
Regarding claims 1 and 12, Rowland at fig. 1-2 discloses a sensor assembly [system of fig. 1] comprising: a probe [package of 12] including a proximity sensor [sensing “proximity”, ¶0037] having a passive energy storing circuit element [15 as an example], and a biological sensor receptacle [receptacle for “a medical device” in 12, ¶0058] configured to receive a biological sensor [“pressure” as an example ¶0037] for sensing a biological characteristic [“blood pressure” as an example ¶0057] of an object [body of human or animal, ¶0038, ¶0057-0058]; and an electronic probe controller [10] coupled the probe and configured to: excite a circuit network [15 as an example] incorporating the proximity sensor with an excitation signal [14], determine [using 16] a characteristic of the circuit network that is excited by the excitation signal, and generate a proximity indication indicating a probe attachment state based on the characteristic of the circuit network [sensing proximity, ¶0037-0038, see Yilmaz et al. at  ¶0016 2013/0106441 for proximity indication].
Regarding claims 2 and 13, Rowland at fig. 1-2 discloses, wherein the circuit network is a resonant network [RF resonant sensor 12] and the passive energy storing circuit element includes a first conductor of a capacitor [one conductor of 15].
Regarding claims 3 and 14, Rowland at fig. 1-2 discloses, wherein the proximity sensor includes a second conductor of the capacitor [another conductor of 15].
Regarding claims 4 and 15, Rowland at fig. 1-2 discloses, wherein the characteristic of the resonant network is a capacitance of the resonant network; and wherein, to generate the proximity indication based on the characteristic, the electronic probe controller is configured to: determine whether the capacitance of the resonant network has changed [change or varying capacitance in proportionality with sensed parameter and varying capacitance or inductance alters the resonant frequency of sensor 12 as shown in fig. 3, ¶0033] above a threshold amount [226, fig. 3, ¶0044], and generate the proximity indication in response to determining whether the capacitance of the resonant network has changed above the threshold amount [226, fig. 3, ¶0044].
Regarding claims 5 and 20, Rowland at fig. 1-2 discloses the sensor assembly of claim 1, wherein, to determine the characteristic of the circuit network, the electronic probe controller is  configured to determine a capacitance of the circuit network, wherein the capacitance is represented by at least one selected from the group of: a total capacitance of the resonant circuit network, a capacitance of the proximity sensor [change or varying capacitance in proportionality with sensed parameter, fig. 3 and ¶0044], a frequency of an oscillating signal of the resonant circuit network, and a charge time of the proximity sensor.
Regarding claims 6 and 16-17, Rowland at fig. 1-2 discloses, wherein the circuit network is a resonant network [RF resonant sensor 12] and wherein the passive energy storing circuit element includes an inductor [13], wherein the characteristic of the resonant network is an inductance of the resonant network [¶0034, ¶0046]; and wherein, to generate the proximity indication based on the characteristic, the electronic probe controller is configured to: determine whether the inductance of the resonant network has changed above a threshold amount [change or varying capacitance in proportionality with sensed parameter and varying capacitance or inductance alters the resonant frequency of sensor 12 as shown in fig. 3, ¶0033], and generate the proximity indication in response to determining whether the inductance of the resonant network has changed above the threshold amount [fig. 3].
Regarding claim 7, Rowland at fig. 1-2 discloses the sensor assembly of claim 1, wherein, to determine the characteristic of the circuit network, the electronic probe controller is configured to determine an inductance of the circuit network [¶0033-0034], where the inductance is represented by at least one selected from the group of: a total inductance of the resonant circuit network, an inductance of the proximity sensor [¶0037, ¶0046], and a frequency of an oscillating signal of the resonant circuit network.
Regarding claim 8, Rowland at fig. 1-2 discloses the sensor assembly of claim 1, wherein the probe further includes an object-engaging side configured to engage the object, the passive energy storing circuit element being positioned on the object-engaging side of the probe, and a dielectric coating [insulating coating around 15 and 13 inside a single package, ¶0061 and ¶0059] on the passive energy storing circuit element [15 as an example].
Regarding claims 10 and 19, Rowland at fig. 1-2 disclose, the biological sensor [medical device] coupled to the biological sensor receptacle, the biological sensor configured to provide a signal indicative of the biological characteristic of the object [¶0058].
Regarding claim 11, Rowland at fig. 1-2 discloses the sensor assembly of claim 1, wherein the probe attachment state is at least one selected from the group of: an attached state in which the probe is attached to the object [¶0038], a detached state in which the probe is detached from the object, and an attachment level indicator indicating a quality of attachment of the probe to the object.

Allowable Subject Matter
Claims 9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  No prior art has been found that meets the limitations of claim 9 calling for a sensor assembly comprising: a motion sensor and the controller is further configured to: receive an output from the motion sensor to generate a movement indication indicating an amount of movement of the probe. Rowland is silent about said probe further includes: a second side opposite the object-engaging side, and said motion sensor positioned on a second side, as further defined.
The following is a statement of reasons for the indication of allowable subject matter:  No prior art has been found that meets the limitations of claim 18 calling for a method of sensing probe proximity comprising: receiving an output from a motion sensor of the probe; and generating a movement indication indicating an amount of movement of the probe, as further defined.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968. The examiner can normally be reached 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARESH PATEL/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        



July 30, 2022